860 F.2d 1080
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BIRCH RUN WELDING & FABRICATING, INC., Respondent.
No. 88-5456.
United States Court of Appeals, Sixth Circuit.
Sept. 28, 1988.

Before WELLFORD and BOGGS, Circuit Judges and BAILEY BROWN, Senior Circuit Judge.

JUDGMENT

1
THIS CAUSE was submitted to this Court upon an application for enforcement of a supplemental order of the National Labor Relations Board dated November 30, 1987, against Respondent, Birch Run Welding & Fabricating, Inc., Birch Run, Michigan, its officers, agents, successors, and assigns.  The proceeding resulting in said supplemental order is known upon the records of the Board as Case No. 7-CA-21755.  The Respondent having failed to file an answer within the time provided by the rules of the Court, the Board now moves for judgment by default under Rule 15(b) of the Federal Rules of Appellate Procedure.  Upon consideration,


2
It is ORDERED that said motion is granted.

In conformity therewith, it further is

3
ORDERED AND ADJUDGED by the United States Court of Appeals for the Sixth Circuit that the Respondent, Birch Run Welding & Fabricating, Inc., Birch Run, Michigan, its officers, agents, successors, and assigns, shall satisfy its obligation to make whole the following named discriminatees for backpay due them by paying them net backpay in the amount set forth opposite their name, plus interest thereon accrued to day of payment,1 computed in the manner prescribed in New Horizons for the Retarded, Inc., 283 NLRB No. 181 (1987), minus any tax withholding required by Federal or State Law:


4
 1.  John Clark              $641.81
 2.  Patrick Reittenback   $2,228.15
 3.  Jose Aguirre          $2,933.02
 4.  Chris Van Ness          $345.60
 5.  Timothy Altman          $472.29
 6.  Jeffrey Benham          $447.44
 7.  Donald Yaklin         $6,355.38
 8.  Kenneth Parlberg     $14,074.33
 9.  William Humes         $5,647.48
10.  Donald Oberg         $17,968.51
11.  Timothy Schmidt      $39,435.91
12.  Alan Zabarcki        $40,062.41
13.  Anthony Sparck        $3,444.89



1
 No more backpay is due any discriminatee if his backpay claim case was settled with approval of the General Counsel prior to the issuance of the Administrative Law Judge's Supplemental Decision